James R. Cooper, Judge, dissenting. Although I fully agree with Judge Cracraft’s dissenting opinion, because of Judge Corbin’s concurring opinion I feel compelled to write. First, it is worth emphasizing that Judge Cracraft noted that the abstract supplied did not include “unprivileged relevant testimony” (emphasis mine). I agree that it did not, but even more important, nothing was proffered so that the trial court could have determined the relevancy of the testimony it is claimed that Dr. Stevens would have given. Judge Corbin’s concurring opinion states that the trial court refused to order Dr. Stevens to proffer his testimony into the record. Any such request of the trial court is not included in the briefs furnished this Court. It is true that the Attorney General’s office, in a supplementary abstract, provided us with an abstract of the pretrial motion, and the argument before the trial court concerning Dr. Stevens’ records, but that exchange between counsel and the trial court does not include a request that Dr. Stevens be required to proffer the records and his testimony. Judge Corbin indicates that Judge Cracraft and I would require that counsel do the impossible, i.e., abstract nonexistent testimony. That is an inaccurate reading of the dissenting opinion; the dissenting opinion of Judge Cra-craft simply states that, since the Court does not know, from the abstract, what Dr. Stevens might have said, we will not search the record to find out. This becomes even more obviously reasonable when the trial court was never asked to require Dr. Stevens to answer in a proffer. For the reasons stated in Judge Cracraft’s dissenting opinion, and for the reasons stated herein, I would affirm. Further, I find no merit to the other points raised by the appellant.